
	

114 S2526 IS: Made in America Manufacturing Communities Act of 2016
U.S. Senate
2016-02-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 2526
		IN THE SENATE OF THE UNITED STATES
		
			February 9, 2016
			Mrs. Gillibrand (for herself, Mr. Kirk, Mr. Moran, Mr. Blumenthal, and Mr. Coons) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation
		
		A BILL
		To improve the competitiveness of United States manufacturing by designating and supporting
			 manufacturing communities, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Made in America Manufacturing Communities Act of 2016.
		2.Program to designate and support manufacturing communities
 (a)DefinitionsIn this section: (1)Institution of higher educationThe term institution of higher education has the meaning given such term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).
 (2)SecretaryThe term Secretary means the Secretary of Commerce. (b)Establishment of programThe Secretary shall establish a program to improve the competitiveness of United States manufacturing by—
 (1)designating consortiums as manufacturing communities under subsection (d); and (2)supporting manufacturing communities, as so designated, under subsection (c).
				(c)Support for designated manufacturing communities
				(1)Preferential consideration
 (A)In generalExcept as provided in subparagraph (D), in any case in which a member of a consortium designated as a manufacturing community under subsection (d) seeks financial or technical assistance under a participating program of a participating agency, the head of such agency may give preferential consideration to such member with respect to the awarding of such financial or technical assistance if—
 (i)such head considers the award of the financial or technical assistance consistent with the economic development strategy of the consortium; and
 (ii)the member otherwise meets all applicable requirements for the financial or technical assistance. (B)Participating agenciesFor purposes of the program, the participating agencies are the following:
 (i)The Department of Agriculture. (ii)The Department of Commerce.
 (iii)The Department of Defense. (iv)The Department of Education.
 (v)The Department of Energy. (vi)The Department of Housing and Urban Development.
 (vii)The Department of Labor. (viii)The Department of Transportation.
 (ix)The Appalachian Regional Commission. (x)The Delta Regional Authority.
 (xi)The Environmental Protection Agency. (xii)The National Science Foundation.
 (xiii)The Small Business Administration. (C)Participating programs (i)In generalThe head of each participating agency shall identify each program administered by such participating agency that is applicable to the program established under subsection (b).
 (ii)DesignationFor purposes of this section, a participating program is a program identified under clause (i). (D)Multiple members of the same consortium seeking the same financial or technical assistance (i)In generalIn a case in which a participating agency receives applications for the same financial or technical assistance from more than one member of the same consortium designated as a manufacturing community under subsection (d), the head of such agency may determine how preference is given under subparagraph (A), including by requiring the consortium to select which of the members should be given preference.
 (ii)CoordinationIn a case described in clause (i) in which the head of the agency determines that more than one member of a consortium should be given preference under subparagraph (A) for financial or technical assistance, the head of the agency may require such members to demonstrate coordination with each other in developing their applications for the financial or technical assistance.
 (E)ReportNot later than 90 days after the date of the enactment of this Act, the head of each participating agency shall submit to the Secretary a report specifying how the head will give preferential consideration under subparagraph (A).
 (2)Technical assistanceThe Secretary may make available to each consortium designated as a manufacturing community under subsection (d) a Federal point of contact to help the members of the consortium access Federal funds and technical assistance.
				(3)Financial and technical assistance
 (A)In generalUnder the program established under subsection (b), the head of a participating agency may award financial or technical assistance to a member of a consortium designated as a manufacturing community under subsection (d) as the head considers appropriate for purposes of such program and consistent with the economic development strategy of the consortium.
					(B)Use of funds
 (i)In generalA recipient of financial or technical assistance under subparagraph (A) may use the amount of such financial or technical assistance to support an investment in an ecosystem that will improve the competitiveness of United States manufacturing.
 (ii)Investments supportedInvestments supported under this subparagraph may include the following:
 (I)Infrastructure. (II)Access to capital.
 (III)Promotion of exports and foreign direct investment. (IV)Equipment or facility upgrades.
 (V)Workforce training or retraining. (VI)Energy or process efficiency.
 (VII)Business incubators. (VIII)Site preparation.
 (IX)Advanced research. (X)Supply chain development.
							(4)Coordination
 (A)Coordination by Secretary of CommerceThe Secretary shall coordinate with the heads of the participating agencies to identify programs under paragraph (1)(C)(i).
 (B)Inter-agency coordinationThe heads of the participating agencies shall coordinate with each other— (i)to leverage complementary activities, including from non-Federal sources such as philanthropies; and
 (ii)to avoid duplication of efforts. (d)Designation of manufacturing communities (1)In generalExcept as provided in paragraph (7), for purposes of the program established under subsection (b), the Secretary shall designate eligible consortiums as manufacturing communities through a competitive process.
				(2)Eligible consortiums
 (A)In generalFor purposes of this section, an eligible consortium is a consortium that— (i)represents a region defined by the consortium in accordance with subparagraph (B);
 (ii)includes at least one— (I)institution of higher education;
 (II)a private sector entity; and (III)a government entity;
 (iii)may include one or more— (I)private sector partners;
 (II)institutions of higher education; (III)government entities;
 (IV)economic development and other community and labor groups; (V)financial institutions; or
 (VI)utilities; (iv)has, as a lead applicant—
 (I)a district organization (as defined in section 300.3 of title 13, Code of Federal Regulations, or successor regulation);
 (II)an Indian tribe (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b)) or a consortium of Indian tribes;
 (III)a State or a political subdivision of a State, including a special purpose unit of a State or local government engaged in economic or infrastructure development activities, or a consortium of political subdivisions;
 (IV)an institution of higher education or a consortium of institutions of higher education; or (V)a public or private nonprofit organization or association that is acting in cooperation with officials of a political subdivision of a State.
 (B)RegionsFor purposes of this section and subject to approval by the Secretary, a consortium may define the region that it represents pursuant to paragraph (2)(A)(i), except that a region so defined shall be—
 (i)large enough to contain critical elements of the key technologies or supply chain prioritized by the consortium; and
 (ii)small enough to enable close collaboration among members of the consortium.
 (3)DurationEach designation under paragraph (1) shall be for a period of 2 years. (4)Renewal (A)In generalUpon receipt of an application submitted under subparagraph (B), the Secretary may, as the Secretary considers appropriate, renew a designation made under paragraph (1) for a period of 2 years.
 (B)Application for renewalAn eligible consortium seeking a renewal under subparagraph (A) shall submit to the Secretary an application therefor at such time, in such manner, and containing such information as the Secretary may require.
 (C)Modifications authorizedThe Secretary may renew a designation under subparagraph (A) for an eligible consortium that— (i)has changed its own composition, either by adding or removing members; or
 (ii)submits under subparagraph (B) a revision to the plan submitted under clause (iv) of paragraph (5)(B) or the strategy submitted under clause (v) of such paragraph.
 (D)Evaluation for renewalIn determining whether to renew a designation of an eligible consortium under paragraph (1), the Secretary shall assess the eligible consortium using the following criteria:
 (i)The performance of the consortium against the terms of the consortium's most recent designation under paragraph (1) and any post-designation awards the consortium may have received.
 (ii)The progress the consortium has made with respect to project-specific metrics the consortium proposed in the consortium's application for the most recent designation under paragraph (1), particularly with respect to those metrics that were designed to help communities track their own progress.
 (iii)Whether any changes to the composition of the eligible consortium, as described in clause (i) of subparagraph (C), or revisions to the plan or strategy described in clause (ii) of such subparagraph would improve the competitiveness of United States manufacturing.
 (iv)Such other criteria as the Secretary considers appropriate. (5)Application for designation (A)In generalAn eligible consortium seeking a designation under paragraph (1) shall submit to the Secretary an application therefor at such time and in such manner as the Secretary may require.
 (B)ContentsEach application submitted to the Secretary by an eligible consortium shall contain the following: (i)Description of the regional boundaries of the consortium.
 (ii)A description of the manufacturing concentration of the consortium, including an assessment of how the manufacturing concentration of the consortium competitively ranks nationally according to measures relating to employment, sales, location quotients for an industry's level of concentration, or such other measures as the Secretary considers appropriate.
 (iii)An integrated assessment of the local industrial ecosystem of the region of the consortium, which may include assessment of workforce and training, supplier network, research and innovation, infrastructure or site development, trade and international investment, operational improvements, and capital access components needed for manufacturing activities in such region.
 (iv)An evidence-based plan for developing components of such ecosystem (selected by the consortium) by making—
 (I)specific investments to address gaps in such ecosystem; and
 (II)the manufacturing of the region of the consortium uniquely competitive. (v)A description of the investments the consortium proposes and the implementation strategy the consortium intends to use to address gaps in such ecosystem.
 (vi)A description of outcome-based metrics, benchmarks, and milestones that the consortium will track and the evaluation methods the consortium will use while designated as a manufacturing community to gauge performance of the strategy of the consortium to improve the manufacturing in the region of the consortium.
 (vii)Such other matters as the Secretary considers appropriate. (6)Evaluation of applicationsThe Secretary shall evaluate each application received under paragraph (5) with respect to the following:
 (A)Whether the applicant demonstrates a significant level of regional cooperation in their proposal. (B)How the manufacturing concentration of the applicant competitively ranks nationally according to measures described in paragraph (5)(B)(ii).
 (7)Certain communities previously recognizedSubject to subparagraph (B), each consortium that was designated as a manufacturing community by the Secretary in carrying out the Investing in Manufacturing Communities Partnership initiative of the Department of Commerce before the date of the enactment of this Act shall be deemed a manufacturing community designated under this subsection as long as such consortium is still designated as a manufacturing community by the Secretary as part of such initiative.
 (e)Receipt of transferred fundsThe Secretary may accept amounts transferred to the Secretary from the head of another participating agency to carry out this section.
			
